ClakksoN, J.,
concurring in result: I concur in tbe result, but I do not agree with tbe reasonings in tbe main opinion in many respects.
I think there is no causal relation between tbe alleged negligence of tbe defendant and tbe injury sustained' by plaintiff’s intestate. Tbe law is well-settled tbat tbe negligence relied on must be tbe proximate or one of tbe proximate causes of tbe injury complained of.
It will be noted tbat N. C. Code, 1939 (Micbie), section 2621 (308), has as to stopping on a highway a double provision (1) “No person shall park (2) or leave standing any vehicle attended or unattended, upon tbe paved or improved or main traveled portion of any highway outside of a business or residence district, when it is practicable to park or leave such vehicle standing off of tbe paved or improved or main traveled portion of such highway.” Tbe proviso reads as follows: “In no event shall any person park or leave standing any vehicle, whether attended or unattended, upon any highway unless a clear and unobstructed width of not less than 15 feet upon tbe main traveled portion of said highway opposite such standing vehicle shall be left for tbe free passage of other vehicles thereon nor unless a clear view of such vehicle may be obtained from a distance of 200 feet in both directions upon such highway.” Tbe other proviso is not material to tbe facts in tbis case nor does (c) which is applicable to cripple vehicles.
In tbe main opinion tbe proviso is not inserted. It permits a person to “park” or leave standing any vehicle whether “attended or unattended,” but 15 feet upon tbe main traveled portion shall be left for free passage of other vehicles.
*641In S. v. Carter, 205 N. C., 761 (763), it is stated: “This word is in general use, with reference to motor driven vebicles, it means the permitting of sucb vehicle to remain standing on a public highway or street, while not in use. 42 C. J., 613. C. S., 2621 (66).” Stallings v. Transport Co., 210 N. C., 200 (203).
In Vol. 2 Cyc., Automobile Law and Practice, sec. 1192, pp. 326-7, it is written: “In several jurisdictions there are statutes providing that no vehicle shall be parked or left standing on the highway in such manner that there shall not be a space of a specified number of feet for the passage of other vehicles. A failure to leave the required unobstructed passage way constitutes negligence, unless the stopping is due to some unavoidable mishap, such as an accident wrecking the car, where, if the owner of the car is using due diligence to procure its removal, the statute does not apply. A statute requiring a driver stopping on the highway to leave a required number of feet for passage for other vehicles, is applicable where an automobile collided with a parked truck, although no other car was passing,” citing a wealth of authorities. Smithwick v. Pine Co., 200 N. C., 519.
A clear analysis of a statute in all respects identical with our own, except that, where impracticable to stop entirely on the shoulder, it required a space of 10 feet instead of 15 feet to be left open and unobstructed, will be found in Fontaine v. Charas (N. H.), 181 A., 417, 418, where the Court said: “The record is clear to the effect that it was ‘practicable’ for the defendant to have driven his car off of ‘the paved or improved or main traveled portion’ of the highway at the place where the accident occurred. It also appears to be conceded that his car was not disabled prior to the collision, and that the accident did not occur in a business or residence district. It does not appear, however, how long his car was stationary before the accident. From this lack of evidence the defendant contends that there is no evidence of ‘parking.’ Were ‘parking the only act prohibited, it might be necessary to attempt a definition of that rather loose word as it is used in the statute, but since it is illegal not only to ‘park’ but also to ‘leave standing,’ we are of the opinion that the defendant’s act of stopping where he did is sufficient to invoke the statute. To ‘park’ may imply halting a vehicle for some appreciable length of time, but there is no such connotation to be drawn from the words to ‘leave standing any vehicle, whether attended or unattended.’ We believe that by the use of this phrase the Legislature intended to make illegal any voluntary stopping of the vehicle on the highway for any length of time, be that length of time long or short, except, of course, such stops as the exigencies of traffic may require. It therefore follows that the defendant was guilty of a violation of the statute in stopping on the traveled part of the highway when he could *642have driven off to tbe side, and it becomes unnecessary to consider tbe view wbicb could bave been obtained of bis car or tbe clear space available for passage by it.”
In 2 Cyc. Automobile Law and Practice, supra, tbe vast majority of tbe decisions are contrary to tbe meaning of “park” or “leave standing” set forth in tbe main opinion. In fact, tbe construction given in tbe main opinion would practically wipe out a statute made for safety on tbe highways.